TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00184-CV


                                         C. M., Appellant

                                                  v.

           Texas Department of Family and Protective Services and D. M., Appellees


               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-19-006367, THE HONORABLE AURORA MARTINEZ-JONES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The trial court signed a final judgment terminating the parental rights of D.M.

(Mother) and A.D. (Father) to their child, C.M. As to each parent, the trial court found by

clear and convincing evidence that statutory grounds for termination exist—specifically, under

subsection (K) of Section 161.001(b)(1) of the Family Code—and that termination of parental

rights was in the child’s best interest.1 See Tex. Fam. Code § 161.001(b)(1)(K), (2). Although

neither Mother nor Father appealed the judgment, C.M.’s attorney ad litem filed a notice of appeal

on C.M.’s behalf.

               In his sole issue on appeal, C.M. complains that the trial court failed to sign a

judgment in accordance with the parties’ mediated settlement agreement (MSA). Specifically,


       1
           Subsection (K) provides that a trial court may order termination of the parent-child
relationship if it finds by clear and convincing evidence that the parent has “executed before or
after the suit is filed an unrevoked and irrevocable affidavit of relinquishment of parental rights as
provided by this chapter.” Tex. Fam. Code § 161.001(b)(1)(K).
C.M. argues that under the terms of the MSA, the parties agreed that the trial court could terminate

Mother’s and Father’s parental rights under subsection (O) if they failed to file an affidavit for

voluntarily relinquishment of their parental rights by March 1, 2021, and that Mother failed to file

an affidavit of relinquishment by that date.2 Although Mother filed an affidavit of relinquishment

before March 30, 2021, when her parental rights were terminated, C.M. contends that the trial

court was nevertheless obligated to terminate Mother’s parental rights under subsection (O) and

that, consequently, the trial court abused its discretion by denying C.M.’s request for a subsection

(O) finding. C.M. does not argue that the termination of Mother’s parental rights should be

reversed, only that the judgment should be corrected to reflect a finding that termination is

warranted under section (O). The Department and Mother have now each filed motions to dismiss

C.M.’s appeal for want of jurisdiction, asserting that C.M. lacks standing to bring this appeal.

               “Texas courts have long held that an appealing party cannot complain of errors that

do not injuriously affect it or that merely affect the rights of others.” Torrington Co. v. Stutzman,

46 S.W.3d 829, 843 (Tex. 2000); see A.P. v. Texas Dep’t of Fam. & Protective Servs., No. 03-18-

00780-CV, 2019 Tex. App. LEXIS 2268, at *2-3 (Tex. App.—Austin Mar. 26, 2019, no pet.)

(mem. op.) (dismissing parents’ appeal for lack of jurisdiction because all issues on appeal

concerned rulings on grandmother’s petition in intervention). Therefore, to have standing to

appeal, a party must make a prima facie showing that its interests are prejudiced or adversely

       2
           Subsection (O) provides that a trial court may order termination if it finds by clear and
convincing evidence that the parent failed to comply with the provisions of a court order that
specifically established the actions necessary for the parent to obtain the return of the child who
has been in the permanent or temporary managing conservatorship of the Department of Family
and Protective Services for not less than nine months as a result of the child’s removal from the
parent under Chapter 262 for the abuse or neglect of the child. Id. § 161.001(b)(1)(O). To
terminate parent rights under any statutory ground, the trial court must also find that termination is
in the child’s best interest. See id. § 161.001(b)(2).

                                                  2
affected by the disputed order or judgment. Jack Jones Hearing Ctrs., Inc. v. State Comm. of

Exam’rs in Fitting & Dispensing of Hearing Instruments, 363 S.W.3d 911, 914 (Tex. App.—

Austin 2012, no pet.). As a general rule, a party who obtains a favorable judgment in the lower

court may not appeal that judgment merely for the purpose of striking findings and conclusions

with which it does not agree. Texas Comm’n on Envt’l Quality v. Bonser-Lain, 438 S.W.3d 887,

892 (Tex. App.—Austin 2014, no pet.).

               In response to the motions to dismiss, C.M. asserts that he has standing to bring this

appeal because “[t]he trial court’s refusal to enter full judgment on the mediated settlement

agreement . . . in this case has adversely affected [C.M.’s] legally recognized interest in having the

MSA enforced as a contract.” C.M. has not explained, however, how his interests were in any

way prejudiced or adversely affected by the fact that the trial court terminated Mother’s parental

rights based on subsection (K) as opposed to subsection (O). See Torrington Co., 46 S.W.3d

at 843; Jack Jones Hearing Ctrs., 363 S.W.3d at 914. Consequently, we conclude that C.M. does

not having standing to bring this appeal. We grant appellees’ motions and dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Triana, and Kelly

Dismissed for Want of Jurisdiction

Filed: June 18, 2021




                                                  3